DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed July 12, 2022, with respect to the objection to claim 3 have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, filed July 12, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-12.
In regards to claim 1, the prior art of record, Rothstein (DE 102008019335 A1) in view of Wittwer (US 6698262 B2), fails to disclose a second lever mounted so as to pivot about a second axis carried by the handle parallel to the first axis at a distance from the first axis according to a longitudinal direction of the handle; and at least one tie rod having ends respectively connected to the first lever and to the second lever according to hinged connections. The examiner can find no motivation to modify the second axis disclosed by Rothstein, in view of Wittwer, so the second lever is mounted to pivot about a second axis carried by the handle without destroying the intended structure and operation of the device disclosed by Rothstein, in view of Wittwerm and/or without use of impermissible hindsight.
In regards to claims 2-12, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmermann et al., WO 2016/113341 A1, related to a flush door handle comprising a first lever pivoting about a first axis carried by the handle, a second lever pivoting about a second axis carried by the handle, and a rod connected to the levers to form a deformable quadrilateral and cause translational displacement of the handle.
Velicanin, US 10174528 B2, related to a flush door handle with a first lever pivoting about a first axis carried by the handle and a second lever pivoting about a second axis carried by the handle, a rod coupling the first and second levers mounted to one of the levers and engaged in an oblong aperture formed in the other lever.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675